In a negligence action to recover damages for personal injuries, the defendant Woodstar Leasing Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Delaney, J.), entered July 14, 1986, as denied its motion to compel the plaintiff to respond to certain questions propounded at an examination before trial.
Ordered that the appeal is dismissed, with costs.
An order denying a motion to compel a witness to answer questions propounded at an examination before trial is akin to a ruling made in the course of the examination itself and as such is not appealable as of right (see, Sainz v New York City Health & Hosps. Corp., 106 AD2d 500; Roberts v Modica, 102 AD2d 886; Aronofsky v Marine Park Chiropractic Center, 81 AD2d 570). This court had held on numerous occasions that "we are disinclined to grant leave to parties who have taken it upon themselves to perfect an appeal without leave to appeal” (see, Roberts v Modica, supra, at 886). Accordingly, the instant appeal is dismissed. Mollen, P. J., Brown, Weinstein and Rubin, JJ., concur.